Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18   PageID.1583   Page 1 of 32



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 WENDELL SHANE MACKEY,

             Plaintiff,                   CA: 17-12359
 -vs-                                     HON. BERNARD A. FRIEDMAN
                                          MAG. DAVID R. GRAND
 JAMES     MICHAEL        BERRYMAN,
 Mayor of the City of Adrian, Michigan;
 MARGARET M.S. NOE, Judge of the
 Lenawee County Circuit Court,

             Defendants.
                                           /
 HADDAD LAW FIRM, PLC                     ROSATI SCHULTZ JOPPICH
 Issa Haddad (P71699)                     & AMTSBUECHLER PC
 Attorney for Plaintiff                   By: Holly S. Battersby (P72023)
 30600 Telegraph Rd., Ste. 3150           Attorney for Defendant Noe
 Bingham Farms, MI 48025-4550             27555 Executive Drive, Ste. 250
 (248) 633-8500                           Farmington Hills, MI 48331
 issa@haddlaw.com                         (248) 489-4100
                                          hbattersby@rsjalaw.com
 GARAN LUCOW MILLER, P.C.
 John J. Gillooly (P41948)
 Anthony Monticciolo (P76013)
 Attorneys for Defendant Berryman
 1155 Brewery Park Blvd., Ste. 200
 Detroit, MI 48207-2641
 (313) 446-5501
 jgillooly@garanlucow.com
 amonticciolo@garanlucow.com
                                     /

            DEFENDANT JUDGE MARGARET NOE’S MOTION
                   FOR SUMMARY JUDGMENT
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18      PageID.1584   Page 2 of 32



       Defendant Noe, through her attorneys, ROSATI, SCHULTZ, JOPPICH &

 AMTSBUECHLER, P.C., brings this motion pursuant to FRCP 12(b)(6)/FRCP 56,

 and relies upon the attached brief and exhibits.

       Defendant requested, but was not able to obtain, concurrence in the relief

 sought herein from Plaintiff's counsel on August 23, 2018, November 28, 2018 and

 November 29, 2018 necessitating the filing of this Motion.

       WHEREFORE, Defendant Noe respectfully requests that this Court grant

 her Motion for Summary Judgment and dismiss all of the claims against her, in

 their entirety, with prejudice, and grant sanctions against Plaintiff and/or his

 attorneys for filing this frivolous action, as well as costs and attorney fees so

 wrongfully incurred in defending this action and any other relief the Court deems

 appropriate.

                                        ROSATI SCHULTZ JOPPICH
                                        & AMTSBUECHLER PC

                                        s/ Holly S. Battersby____________
                                        27555 Executive Drive, Ste. 250
                                        Farmington Hills, MI 48331
                                        (248) 489-4100
                                        Attorney for Judge Margaret Noe
                                        hbattersby@rsjalaw.com
                                        (P72023)

  DATED: December 13, 2018
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18     PageID.1585   Page 3 of 32



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 WENDELL SHANE MACKEY,

             Plaintiff,                      CA: 17-12359
 -vs-                                        HON. BERNARD A. FRIEDMAN
                                             MAG. DAVID R. GRAND
 JAMES     MICHAEL        BERRYMAN,
 Mayor of the City of Adrian, Michigan;
 MARGARET M.S. NOE, Judge of the
 Lenawee County Circuit Court,

             Defendants.
                                     /
 HADDAD LAW FIRM, PLC                        ROSATI SCHULTZ JOPPICH
 Issa Haddad (P71699)                        & AMTSBUECHLER PC
 Attorney for Plaintiff                      By: Holly S. Battersby (P72023)
 30600 Telegraph Rd., Ste. 3150              Attorney for Defendant Noe
 Bingham Farms, MI 48025-4550                27555 Executive Drive, Ste. 250
 (248) 633-8500                              Farmington Hills, MI 48331
 issa@haddlaw.com                            (248) 489-4100
                                             hbattersby@rsjalaw.com
 GARAN LUCOW MILLER, P.C.
 John J. Gillooly (P41948)
 Anthony Monticciolo (P76013)
 Attorneys for Defendant Berryman
 1155 Brewery Park Blvd., Ste. 200
 Detroit, MI 48207-2641
 (313) 446-5501
 jgillooly@garanlucow.com
 amonticciolo@garanlucow.com
                                         /

    BRIEF IN SUPPORT OF DEFENDANT JUDGE MARGARET NOE’S
               MOTION FOR SUMMARY JUDGMENT
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18                          PageID.1586        Page 4 of 32



                                    INDEX OF AUTHORITIES

 Cases

 Allen v. McCurry, 449 U.S. 90, 101 S. Ct. 411, 66 L. Ed. 2d 308 (1980)...............18

 Arizonans for Official English v. Arizona, 520 U.S. 43 (1997) ........................ 14, 15

 Ashelman v. Pope, 793 F.2d 1072 (9th Cir.1986)......................................................8

 Bolin v. Story, 225 F.3d 1234 (11th Cir.2000) ........................................................12

 Bradley v. Fisher, 80 U.S. 335 (1871) .......................................................................8

 Bright v. Gallia Cnty., 753 F.3d 639 (6th Cir.2014) ...............................................13

 Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016) ...........................................15

 Cole v Granville, 448 F 3d 853 (6th Cir, 2006) ........................................................18

 Diehl v. Danuloff, 242 Mich. App. 120, 128 (2000) ....................................... 22, 23

 District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,
   S. Ct. 1303, 75 L. Ed. 2d 206 (1983) ............................................................ 16, 17

 Fieger v. Thomas, 74 F.3d 740 (6th Cir.1996) ........................................................20

 Forrester v. White, 484 U.S. 219 (1988) ...............................................................7, 8

 Goode v Muhammad, No. 18-10314 2018 WL 705153 (E.D. Mich. 2018) ............19

 Hale v. Harney, 786 F.2d 688 (5th Cir. 1986) .........................................................17

 Harlow v. Fitzgerald, 457 U.S. 800 (1982); ..............................................................8

 Juidice v. Vail, 430 U.S. 327 (1977) ........................................................................19

 Keene Corp.v. Cass, 908 F.2d 293 (8th Cir. 1990) .................................................17




                                                        i
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18                              PageID.1587          Page 5 of 32



 Kelm v. Hyatt, 44 F.3d 415 (6th Cir. 1995) .............................................................19

 Kipen v. Lawson, 57 Fed.Appx. 691 (6th Cir. 2003) ...............................................12

 Kircher v. City of Ypsilanti, 458 F. Supp. 2d 439
  (E.D. Mich. 2006) .................................................................................... 10, 11, 12

 Lewis v. Continental Bank Corp., 494 U.S. 472, 477–478 (1990) ..........................15

 McCarthy v. Sosnick, No. 293482, 2011 WL 4424344, at *6
 (Mich. Ct. App. Sept. 22, 2011) ..............................................................................23

 Middlesex Cnty. Ethics Comm’n v. Garden State Bar Ass’n,
  457 U.S. 423 (1982) ..............................................................................................18

 Mireles v. Waco, 502 U.S. 9 (1991)( .....................................................................7, 8

 Mitchell v. Forsyth, 472 U.S. 511 (1985) ..............................................................7, 8

 Mosley v. Hairston, 920 F.2d 409 (6th Cir. 1990) ...................................................15

 Pennzoil Co v Texaco, Inc., 481 U.S. 1 (1987) .......................................................16

 Pickering v. Pickering, 253 Mich. App. 694 (2002). ..............................................20

 Pieper v. Am. Arbitration Ass’n, Inc., 336 F.3d 458 (6th Cir. 2003) ......................16

 Pierson v. Ray, 386 U.S. 547 (1967) .........................................................................7

 Preiser v. Newkirk, 422 U.S. 395 (1975) .................................................................14

 Pulliam v. Allen, 466 U.S. 522 (1984) .......................................................................9

 Rooker v Fidelity Trust Co., 263 U.S. 413 (1923);..................................... 16, 17, 18

 Ross v. Consumers Power Co. (On Rehearing), 420 Mich. 567, 592 (1984) ) ......22

 Serven v. Health Quest Chiropractic, Inc., 319 Mich. 245, 253 (2017) ................22

 Spruytte v. Owens, 190 Mich. App. 127, 130 (1991) .............................................22


                                                          ii
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18                                 PageID.1588           Page 6 of 32




 Stump v. Sparkman, 435 U.S. 356 (1978)..............................................................8, 9

 Sun Refining & Marketing Company v. Brennan, 921 F.2d 635
   (6th Cir.1990)........................................................................................................19

 Tindall v. Wayne County Friend of the Court, 269 F.3d 533 (6th Cir. 2001) ........19

 Underhill v. Royer, No. 14-CV-14768, 2015 WL 2384052, at *2 n.4
  (E.D. Mich. May 19, 2015)...................................................................................13

 Whittaker v. Geyer, No. 2:18-CV-11472, 2018 WL 3839396, at *2
  (E.D. Mich. Aug. 13, 2018) ..................................................................................12

 Worldwide Church of God v. McNair, 805 F.2d 888 (9th Cir. 1986) .....................17

 Younger v. Harris, 401 U.S. 37 (1971) ............................................................. 18, 19

 Statutes

 42 U.S.C. § 1983 ............................................................................................... 10, 11

 MCL 600. 2950a(12)................................................................................................20

 MCL 691.1407(5) ............................................................................................ 22, 23

 Other Authorities

 Black’s Law Dictionary, 10th ed. 2015 ...................................................................10

 Federal Courts Improvement Act of 1996 (“FCIA”),
   Pub. L. No. 104-317, § 309(c), 110 Stat. 3847, 3853 (1996) .................................9

 U.S. Const., Art. III, § 2. ..........................................................................................14

 Rules

 LR 7.1(e)(1)(B) and (C) ...........................................................................................14



                                                            iii
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18   PageID.1589   Page 7 of 32



                            ISSUES PRESENTED


 I.     WHETHER JUDGE NOE IS ENTITLED TO ABSOLUTE JUDICIAL
        IMMUNITY FROM PLAINTIFF’S SUIT?

                  Plaintiff says, "No."
                  Defendant says, "Yes."

 II.    WHETHER THE INJUNCTIVE RELIEF PLAINTIFF SEEKS WILL
        BE RENDERED MOOT BY JUDGE NOE’S IMMINENT
        RETIREMENT?

                  Plaintiff says, "No."
                  Defendant says, "Yes."

 III.   WHETHER ABSTENTION DOCTRINES PRECLUDE THIS COURT
        FROM GRANTING THE RELIEF PLAINTIFF SEEKS?

                  Plaintiff says, "No."
                  Defendant says, "Yes."

 IV.    WHETHER THE EX PARTE PPO IN THIS MATTER WAS
        PROPERLY GRANTED BY JUDGE NOE?

                  Plaintiff says, "No."
                  Defendant says, "Yes."


 V.     WHETHER PLAINTIFF’S STATE LAW CLAIMS AGAINST JUDGE
        NOE ARE BARRED BY ABSOLUTE JUDICIAL IMMUNITY?

                  Plaintiff says, "No."
                  Defendant says "Yes."




                                      iv
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18     PageID.1590   Page 8 of 32




                            STATEMENT OF FACTS

    This case arises out of an ex parte Personal Protection Order (“PPO”) that

 Defendant James Berryman, then Mayor of the City of Adrian, filed against

 Plaintiff Wendell Shane Mackey on July 6, 2017. By way of brief overview,

 Plaintiff committed a felony against Defendant Berryman approximately 30 years

 ago, when he robbed the flower shop that Defendant Berryman owned. (Ex. A –

 Judgment). Plaintiff had at least one other felony pending at this time and was

 sentenced to serve 6 years and 6 months to 10 years in prison related to these

 crimes.    (Ex. B – Judgement of Sentence / Commitment to Jail; Ex. C –

 Arraignment Transcript).

    Plaintiff appeared at a June 19, 2017 Adrian City Commission Meeting and

 spoke during public comment. (Ex. D – Meeting Audio). After his comment,

 Defendant Berryman asked Plaintiff if he was the same man that robbed his flower

 shop in 1986. Id. at 50 secs. Plaintiff stated that he was and accused Defendant

 Berryman of being responsible for putting him in prison and conspiring with the

 presiding judge to impose a harsh sentence upon Plaintiff. Id. at 1:05, 1:40.

 Plaintiff called Defendant Berryman a “corrupt, dirty politician,” and threatened

 that he was going to “be a thorn in [Berryman’s] side,” and would not “go away.”

 Id. at 1:58.




                                        1
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18         PageID.1591   Page 9 of 32



    Defendant Berryman was disturbed by this comment and spoke to Police Chief

 Vince Emerick after the Council Meeting, requesting that he generate a police

 report regarding the incident. (Ex. E – Police Report). Defendant Berryman

 expressed to Chief Emerick that he felt “threatened” by Plaintiff, especially given

 the looks and gestures Plaintiff was giving him during the comment. Id. pp. 3.

 Defendant Berryman also mentioned threatening behavior which Plaintiff

 exhibited before the Commission Meeting to Chief Emerick that night. Id. at 3.

    On July 6, 2018, Plaintiff filed a Petition for PPO in the Lenawee County

 Circuit Court. (Ex. F – PPO Petition & Supporting Docs). Specifically, in his

 Petition, Defendant Berryman indicated that Plaintiff was stalking him, as defined

 by MCL 750.411h and MCL 750.411i by: “following me or appearing within my

 sight; appearing at my workplace or residence; approaching or confronting me in a

 public place or on private property; entering onto or remaining on property owned,

 leased or occupied by me; sending mail or other communications to me; contact

 me by telephone; [and] placing an object on or delivering an object to property

 owned, leased or occupied by me.”             Id.   Defendant Berryman additionally

 explained his reason for seeking a PPO:

       While attending a city Commission Meeting (June 19, 2017) I asked
       him if he was the same Wendell Shane Mackey that broke into my
       store in 1986? He responded, yes! Then went into a rant that it was
       because off me that he went to prison, made an accusation that Judge
       Glaser, Jr. and I went into a backroom and conspired to send him to
       prison. He continued to rant that I was at fault for his incarceration,


                                           2
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18      PageID.1592    Page 10 of 32



      such that I filed a Police Report with Adrian Chief Vince Emerick . . .
      .
 Id. Defendant Berryman further relayed that Plaintiff was posting “false

 accusations on social media” about Defendant Berryman and his friends. Id.

 According to Defendant Berryman, Plaintiff was also using pictures and copies of

 signatures of Defendant Berryman’s friends, without their permission.            Id.

 Defendant Berryman additionally stated that Plaintiff’s “use of social media and

 emails and public encounters are escalating in frequency and hostile tone.” Id.

 Finally, Defendant Berryman explained, “Wendell Shane Mackey clearly blames

 me for his incarceration in 1996 and carries those misguided feeling [sic] to this

 date.”    Id.   Defendant Berryman attached to his PPO application: the felony

 complaint pertaining to Plaintiff’s larceny of Defendant Berryman’s flower shop;

 Plaintiff’s guilty plea to felony breaking and entering related to that event;

 Plaintiff’s Judgment of Sentence, stating his prison term of 6 ½ to 10 years;

 Plaintiff’s arraignment transcript related to his felony charges; and various emails

 and postings authored by Plaintiff.

          The Petition was assigned to Circuit Court Judge Margaret Noe for review

 and, on July 7, 2018, she granted the ex parte PPO based on the information

 included in Defendant Berryman’s Petition and supporting documents. (Ex. G –

 Order Granting Ex Parte PPO). Judge Noe found that the ex parte PPO should be

 “entered without notice because irreparable injury, loss, or damage will result from



                                          3
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18        PageID.1593    Page 11 of 32



 delay required to give not or notice itself will precipitate adverse action before an

 order can be issued.”      Id.   Judge Noe also noted that, based on Defendant

 Berryman’s Petition for PPO, Plaintiff had engaged in “escalating antagonistic

 aggression against [Berryman]; criminal history ([Berryman] – victim) use of

 media to harass [Berryman].” Id.

       Plaintiff filed a Motion to Set Aside the Ex Parte PPO, which was set for

 hearing before Judge Noe on July 26, 2017. (Ex. H – Noe PPO Hrg Transcript).

 By that time, Plaintiff had already instituted this civil rights action, and requested

 that Judge Noe recuse herself from further participation in this matter. Id. at 5, 9-

 11. Counsel for Defendant Berryman expressed that he viewed the lawsuit against

 Judge Noe as merely an attempt by Plaintiff to “forum shop,” so that another judge

 would be assigned to hear the Motion to Set Aside the PPO. Id. at 11. Judge Noe

 reminded Plaintiff’s counsel that her recusal would undoubtedly result in delay of a

 decision on the pending Motion and Plaintiff’s attorney indicated that he

 understood. Id. at 13. Judge Noe granted Plaintiff’s request that she recuse herself

 and the case was assigned to Washtenaw County Circuit Court Judge Patrick

 Conlin, Jr. Id. at 14; Ex. I - Notice of Hearing.

       Judge Conlin commenced the hearing on Plaintiff’s Motion to Set Aside the

 Ex Parte PPO on August 28, 2018. (Ex. J – PPO Hrg Transcript Covers). Two

 more days of testimony were take on September 19 and October 10, 2017. Id. On



                                           4
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18       PageID.1594     Page 12 of 32



 October 10, 2017, Judge Conlin denied Plaintiff’s Motion to Set Aside the PPO

 and made minor modification to the terms of the Order. (Ex. K – Conlin Ruling,

 pp. 90-97). Specifically, Judge Conlin stated:

       I do find that there's cause to maintain the personal protection order. I
       am, however, going to modify it . . . . I think that gets to a reasonable
       person question in whether or not [Berryman] personally felt
       threatened based on other actions.

       However, I do believe that the June 18th [sic], I think is the date of
       the public meeting, whereby Mr. Mackey identified that Mr.
       Berryman was the reason, along with Judge Glaser, that he went
       to prison, and even subsequent in the commentary, that, "I will
       remain a thorn in your side," I've already told you that that was
       the most concerning thing that I heard in terms of the statements
       made; and that, to me, I do believe was something that a
       reasonable person could feel threatened by. Moving forward in a
       timeline, there were two other instances that caused me concern.
       While I would agree, Mr. Mackey, that the e-mail from July 3rd was
       tedious in its analysis of Robert's Rules of Order, I do, in my review
       of that e-mail, would note that all of the criticism about the
       misappropriation or misuse of the parliamentary procedure was
       identified as Mr. Berryman's fault. So I do also feel that in conjunction
       with the statements at the meeting from June 18th, that that e-mail
       would continue or perpetuate Mayor Berryman's concern about
       personal matters being transcended from the political stage. So I do
       think that also is a further indication close in time that there was
       behavior that Mr. Berryman could have felt threatened by. . . .

       [T]he content of that July 8th e-mail is actually more concerning to
       me than the content of the July 3rd e-mail. But taken in conjunction
       with the statements made on June 18th, I do find that Mr. Berryman
       has a legitimate cause for concern. So based on those instances, I
       am maintaining the personal protection order.




                                          5
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18         PageID.1595    Page 13 of 32



 Id. at 90-92 (emphasis added). Plaintiff subsequently appealed Judge Conlin’s

 ruling to the Michigan Court of Appeals on October 31, 2017, where the matter

 remains pending. (Ex. L – Register of Actions, Michigan Court of Appeals).

    Plaintiff filed this lawsuit during the pendency of his Motion to Set Aside the

 Ex Parte PPO, raising the following claims against Judge Noe pursuant to 42 USC

 §1983: First Amendment Retaliation; 14th Amendment Procedural Due Process

 Violation; 14th Amendment Substantive Due Process Violation; 14th Amendment

 Equal Protection Violation; and Conspiracy to Violate Plaintiff’s Civil Rights. Dkt

 #1. Plaintiff further asserts claims of Abuse of Process, Conspiracy and Intentional

 Infliction of Emotional Distress against the Judge under state law.            Dkt #1.

 Plaintiff’s Complaint repeatedly states that he is seeking monetary damages from

 Judge Noe. His pleadings additionally vaguely reference a request “declaratory

 judgment declaring that Defendants’ conduct violated Plaintiff’s constitutional

 rights” as well as “injunctive relief enjoining Defendants from engaging in any

 further violation of Plaintiff’s constitutional rights.” Dkt #1, pp. 22, 24, 26-29.

    As discussed more thoroughly below, each claim is barred by absolute judicial

 immunity afforded by state and federal law, the injunctive relief Plaintiff seeks

 against Judge Noe is moot and abstention doctrines preclude this federal action.

                                LEGAL ARGUMENT

    I.     JUDGE NOE IS ENTITLED TO ABSOLUTE                                JUDICIAL
           IMMUNITY FROM PLAINTIFF’S SUIT.


                                            6
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18        PageID.1596     Page 14 of 32



    “Few doctrines were more solidly established at common law than the

 immunity of judges from liability for damages for acts committed within their

 judicial jurisdiction.” Pierson v. Ray, 386 U.S. 547, 553–54 (1967). The Supreme

 Court has articulated the purpose of affording absolute immunity to judicial

 officers:

        It is a judge's duty to decide all cases within his jurisdiction that are
        brought before him, including controversial cases that arouse the most
        intense feelings in the litigants. His errors may be corrected on appeal,
        but he should not have to fear that unsatisfied litigants may hound him
        with litigation charging malice or corruption. Imposing such a burden
        on judges would contribute not to principled and fearless
        decisionmaking but to intimidation.

 Id. at 554; See also Forrester v. White, 484 U.S. 219, 226–27(1988)(“[t]he

 resulting timidity would be hard to detect or control, and it would manifestly

 detract from independent and impartial adjudication.... Most judicial mistakes or

 wrongs are open to correction through ordinary mechanisms of review, which are

 largely free of the harmful side-effects inevitably associated with exposing judges

 to personal liability”).

    Courts have made resoundingly clear that “judicial immunity is an immunity

 from suit, not just from ultimate assessment of damages.” Mireles v. Waco, 502

 U.S. 9, 11 (1991)(citing Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). The

 immunity afforded judges is so broad, in fact, that it can be overcome in only two

 circumstances: 1) where a judge engages in actions taken outside of her judicial



                                           7
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18         PageID.1597     Page 15 of 32



 capacity; and 2) where a judge acts “in the complete absence of all jurisdiction.”

 Id. at 11-12; See also Forrester v. White, 484 U.S., at 227-229 (1988); Stump v.

 Sparkman, 435 U.S., at 356-360 (1978). The U.S. Supreme Court has further held

 that even a plaintiff’s allegations of bad faith or malice are insufficient to

 overcome qualified immunity.        Harlow v. Fitzgerald, 457 U.S. 800, 815-819

 (1982); Pierson v. Ray, 386 U.S. 547, 554 (1967) (“[I]mmunity applies even when

 the judge is accused of acting maliciously and corruptly”); Mireles, 502 U.S. at

 288–89 (judge was immune even where he allegedly authorized police officers to

 use excessive force to bring an attorney into his courtroom); Ashelman v. Pope,

 793 F.2d 1072 (9th Cir.1986) (extending absolute judicial immunity to a judge

 who allegedly conspired with a prosecutor to predetermine the outcome of a

 proceeding).

    Further, as early as 1871, the Court has recognized that even where a judge

 erroneously exercises his or her jurisdiction, this does not affect “the validity of the

 act” or make it “any less a judicial act,” nor does it “render the defendant liable to

 answer in damages for it at the suit of the plaintiff, as though the court had

 proceeded without having any jurisdiction whatever . . . .” Bradley v. Fisher, 80

 U.S. 335, 357 (1871). The Court reaffirmed this principle a century later in Stump

 v. Starkman, holding, “[a]judge is absolutely immune from liability for his judicial




                                            8
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18        PageID.1598    Page 16 of 32



 acts even if his exercise of authority is flawed by the commission of grave

 procedural errors.” Stump, 435 U.S. at 359 (emphasis added).

       Here, it is undisputed that Judge Noe was acting within her judicial capacity

 and within her jurisdiction in ruling upon the ex parte PPO filed by Defendant

 Berryman. There is no question that she is entitled to absolute judicial immunity

 from all of Plaintiff’s claims against her, which stem solely from her decision to

 grant the ex parte PPO.

       Plaintiff attempts to circumvent the clear judicial immunity afforded to

 Judge Noe by claiming that he because he is seeking solely prospective injunctive

 relief against the Judge, the traditional judicial immunity principles do not apply.

 This contention is belied by both Plaintiff’s pleadings and the enactment of the

 Federal Courts Improvement Act of 1996 (“FCIA”), Pub. L. No. 104-317, §

 309(c), 110 Stat. 3847, 3853 (1996). First, Plaintiff’s pleadings make abundantly

 clear that he is seeking monetary relief from Judge Noe, stating in each of the

 Counts pertaining to Judge Noe, “Plaintiff respectfully requests this Honorable

 Court to enter a judgment awarding Plaintiff monetary damages . . . .” (Dkt #1,

 pp.22, 24, 26-29). Second, Plaintiff relies primarily upon Pulliam v. Allen, 466

 U.S. 522 (1984) for the contention that absolute judicial immunity does not bar a

 plaintiff’s request for prospective injunctive relief. Plaintiff ignores the fact that

 Pulliam was decided before the FCIA amended 42 U.S.C. § 1983 in 1996 to state



                                           9
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18       PageID.1599    Page 17 of 32



 that “... in any action brought against a judicial officer for an act or omission

 taken in such officer's judicial capacity, injunctive relief shall not be granted

 unless a declaratory decree was violated or declaratory relief was

 unavailable.” 42 U.S.C. § 1983 (amended Oct. 19, 1996 by Pub.L. 104–317, Title

 III, § 309(c), 110 Stat. 3853).

       Black’s Law Dictionary defines a “declaratory decree” by referencing

 “declaratory judgment.” (Ex. M – Black’s Law Dictionary, 10th ed. 2015). A

 “declaratory judgment” is “[a] binding adjudication that establishes the rights and

 other legal relations of the parties without providing for or ordering enforcement.”

 Id.   This Court considered the very argument that Plaintiff raises in this case in

 the published decision of Kircher v. City of Ypsilanti, 458 F. Supp. 2d 439, 446

 (E.D. Mich. 2006).      The plaintiff in Kircher contended that absolute judicial

 immunity only applied to lawsuits claiming monetary damages and that his claims

 were not subject to dismissal because he was seeking equitable relief, just as

 Plaintiff argues here. Like Plaintiff in this case, the Kircher plaintiff argued that

 Pulliam supported his assertion that injunctive relief is not barred by absolute

 judicial immunity. The Kircher Court rejected Plaintiff’s argument, explaining:

       Plaintiff's argument, however, overlooks an amendment to § 1983 that
       was enacted fully ten years ago, and which expressly precludes the
       award of injunctive relief he seeks against the Judicial Defendants in
       this case.
                                        ***



                                          10
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18       PageID.1600     Page 18 of 32



       This argument would be a good deal more persuasive if not for a 1996
       amendment to 42 U.S.C. § 1983 that abrogated the portion of Pulliam
       upon which Plaintiff seeks to rely. Following this amendment, the
       statute now provides in pertinent part that “in any action brought
       against a judicial officer for an act or omission taken in such officer's
       judicial capacity, injunctive relief shall not be granted unless a
       declaratory decree was violated or declaratory relief was unavailable.”
       42 U.S.C. § 1983 (emphasis added); see also Bolin v. Story, 225 F.3d
       1234, 1242 (11th Cir.2000) (recognizing that Pulliam “has been
       partially abrogated” as a result of this 1996 amendment). Plaintiff has
       not alleged that the Judicial Defendants violated a declaratory decree
       or that declaratory relief was unavailable at any relevant time.
       Accordingly, his request for an order directing the Judicial Defendants
       to follow the law does not overcome their immunity from the present
       suit brought under § 1983. See Massey v. Stosberg, No. 04–5344, 136
       Fed.Appx. 719, 720 (6th Cir. Feb.8, 2005); Montero v. Travis, 171
       F.3d 757, 761 (2d Cir.1999)

  Id. at 446, 448 (emphasis in original). This Court should reach the same holding.

 As in Kircher, Plaintiff here has not alleged that a declaratory decree was violated

 or that declaratory relief was unavailable at any relevant time.        If anything,

 Plaintiff concedes the availability of a declaratory decree by requesting “a

 declaratory judgment declaring that Defendants’ conduct violated Plaintiff’s

 constitutional rights,” in this litigation. Dkt #1, pp. 22, 24, 26-29. Given that

 Plaintiff cannot establish that “a declaratory decree was violated, or declaratory

 relief was unavailable,” 42 USC § 1983 expressly instructs that “injunctive relief

 shall not be granted” as to Judge Noe.

       This Court again considered the issue of whether absolute judicial immunity

 bars claims for injunctive relief very recently in Whittaker v. Geyer, No. 2:18-CV-



                                          11
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18       PageID.1601     Page 19 of 32



 11472, 2018 WL 3839396, at *2 (E.D. Mich. Aug. 13, 2018)(Ex. N). As this

 Court again explained, injunctive or equitable relief are barred by absolute judicial

 immunity:

       Moreover, the 1996 amendments to § 1983 extended absolute
       immunity for state judicial personnel to requests for injunctive or
       equitable relief. See 42 U.S.C. § 1983 (“[I]n any action brought
       against a judicial officer for an act or omission taken in such officer's
       judicial capacity, injunctive relief shall not be granted unless a
       declaratory decree was violated or declaratory relief is unavailable.”).
       Kircher v. City of Ypsilanti, 458 F. Supp. 2d 439, 446–47 (E.D. Mich.
       2006).

 Consequently, this Court held that Wayne County Circuit Court Judge Patricia

 Fresard was immune from Plaintiff’s request for injunctive relief. See also Kipen

 v. Lawson, 57 Fed.Appx. 691 (6th Cir. 2003)(absolute immunity has also been

 extended to requests for injunctive relief)(citing Bolin v. Story, 225 F.3d 1234,

 1240-42 (11th Cir.2000)).

       Furthermore, as Magistrate Judge Grand also recently noted in ruling upon

 Defendant Noe’s Motion for Stay:

       In light of the FCIA’s enactment, Mackey’s assertion in recent
       briefing that, “it is very well-settled that judges do not enjoy absolute
       immunity from suits seeking nonmonetary remedies such [as]
       declaratory or injunctive relief” (Doc. #26 at 20) is incorrect:

              Although common law judicial immunity extended only
              to suits for money damages, see Pulliam v. Allen, 466
              U.S. 522, 541-43 [] (1984), Congress expanded the scope
              of that immunity by enacting the [FCIA]. Gilbert v.
              Ferry, 401 F.3d 411, 414 n. 1 (6th Cir. 2005). The FCIA
              amended 42 U.S.C.§ 1983 to provide that, “in any action


                                          12
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18           PageID.1602     Page 20 of 32



              brought against a judicial officer for an act or omission
              taken in such officer's judicial capacity, injunctive relief
              shall not be granted unless a declaratory decree was
              violated or declaratory relief was unavailable.” As a
              result of this amendment, 42 U.S.C. § 1983 now
              “explicitly immunizes judicial officers against suits for
              injunctive relief.” Roth v. King, 449 F.3d 1272, 1286
              (D.C. Cir. 2006)] . . .

       Underhill v. Royer, No. 14-CV-14768, 2015 WL 2384052, at *2 n.4
       (E.D. Mich. May 19, 2015), aff'd (May 12, 2016). See also Texas
       Brine Co., LLC v. American Arbitration Assoc., Inc., No.
       CV 18-6610, 2018 WL 5773064, at *4 (E.D. La. Nov. 2, 2018) (“The
       Pulliam decision was statutorily overruled as to 1983 claims in 1996
       by the [FCIA] . . .”).

 Dkt #29, pp. 2, fn 1. This Court’s decision in Underhill v. Royer, No. 14-CV-

 14768, 2015 WL 2384052, at *2 n.4 (E.D. Mich. May 19, 2015)(Ex. O), aff'd (May

 12, 2016), as cited by the Magistrate Judge, makes clear that Plaintiff’s claim must

 be dismissed as a matter of law.

       Even if Plaintiff disagrees with Judge Noe’s ruling on Defendant

 Berryman’s ex parte Motion for PPO, his recourse is to address any errors he

 believes she made through appellate review. Bright v. Gallia Cnty., 753 F.3d 639,

 649 (6th Cir.2014) (“In general, litigants can protect themselves from judicial

 errors through the appellate process or other judicial proceedings without resort to

 suits for personal liability....”). Plaintiff has, in fact, availed himself of the right to

 appeal the propriety of the PPO. Following Judge Conlin’s decision upholding

 Defendant Noe’s granting of the PPO, with minor modification, Plaintiff filed an



                                             13
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18         PageID.1603    Page 21 of 32



 appeal of his ruling in the Michigan Court of Appeals, where the matter remains

 pending. (Ex. L – Docket). This is the appropriate remedy for any impropriety

 Plaintiff alleges exists with regard to the issuance of the PPO, and not a §1983

 action against Judge Noe, as Plaintiff has asserted here.

    II.    THE INJUNCTIVE RELIEF PLAINTIFF SEEKS WILL BE
           RENDERED MOOT BY JUDGE NOE’S IMMINENT
           RETIREMENT.
    Plaintiff seeks injunctive relief in the form of “enjoining [Judge Noe] from

 engaging in any further violation of Plaintiff’s constitutional rights.” Dkt #1, pp.

 22, 24. 26-29. Judge Noe has announced her retirement and will be leaving the

 bench on January 2, 2019. (Ex. P – Retirement Article). Plaintiff’s Response to

 this dispositive Motion is due on January 2, 2019. LR 7.1(e)(1)(B). Defendant’s

 Reply would then be due on January 16, 2019. LR 7.1(e)(1)(C). Judge Noe will

 no longer be on the bench by the time this Court renders its decision on her Motion

 for Summary Judgment.         Article III of the Constitution limits federal-court

 jurisdiction to “cases” and “controversies.” U.S. Const., Art. III, § 2. The Supreme

 Court has interpreted this requirement to mean that there must be “an actual

 controversy ... extant at all stages of review, not merely at the time the complaint is

 filed.” Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997) (quoting

 Preiser v. Newkirk, 422 U.S. 395, 401(1975)).




                                           14
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18        PageID.1604     Page 22 of 32



    “If an intervening circumstance deprives the plaintiff of a ‘personal stake in the

 outcome of the lawsuit,’ at any point during litigation, the action can no longer

 proceed and must be dismissed as moot.” Lewis v. Continental Bank Corp., 494

 U.S. 472, 477–478 (1990); See also Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663

 (2016), as revised (Feb. 9, 2016); Mosley v. Hairston, 920 F.2d 409, 415 (6th Cir.

 1990)(case may be moot where “defendant can demonstrate that there is no

 reasonable expectation that the wrong will be repeated”). Here, there will be no

 actual “case” or “controversy” or “reasonable expectation” that any alleged

 “wrong” committed by Judge Noe “will be repeated” at the time this Court renders

 its Opinion as to this dispositive motion. Arizonans for Official English, Mosley,

 supra. Quite simply Plaintiff no longer has a “personal stake” as it pertains to his

 request for injunctive relief as to Judge Noe’s judicial activities because she will no

 longer be on the bench. Lewis, supra. Consequently, “the action can no longer

 proceed” against Judge Noe and “must be dismissed as moot” as a matter of law.

    III.   ABSTENTION DOCTRINES PRECLUDE THIS COURT FROM
           GRANTING THE RELIEF PLAINTIFF SEEKS.
    As Magistrate Judge Grand noted in his Opinion regarding Defendant Noe’s

 Motion to Stay:

       A plaintiff “cannot use § 1983 as a device to obtain collateral review
       of state court judgments.” West v. Jones, No. 1:14-CV-02298-VEH,
       2015 WL 2450538, at *5 (N.D. Ala. May 22, 2015). Thus, he “cannot
       obtain declaratory or injunctive relief under § 1983 if he had an
       adequate remedy at law, including appellate review in the state courts


                                           15
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18          PageID.1605       Page 23 of 32



       with respect to an allegedly improper judicial ruling.” Id. The
       foregoing raises serious questions about Mackey’s claims against Noe
       in this case.

 Dkt #29, pp. 2, n. 1.        In addition to monetary damages, Plaintiff seeks a

 “declaratory judgment declaring that Defendants’ conduct violated Plaintiff’s

 constitutional rights” as well as “injunctive relief enjoining Defendants from

 engaging in any further violation of Plaintiff’s constitutional rights.1” Dkt #1, pp.

 22, 24, 26-29. Given that Plaintiff is seeking to challenge the validity of Judge

 Noe’s decision to grant Defendant Berryman’s ex parte PPO vis-à-vis this lawsuit,

 several abstention doctrines bar the relief Plaintiff seeks in this lawsuit.

       A. The Rooker-Feldman Doctrine Bars Plaintiff’s Claims Against Judge
          Noe.

       The Rooker–Feldman doctrine is a judicially imposed limitation on subject

 matter jurisdiction that divests a federal court of jurisdiction over cases that raise

 claims inextricably intertwined with a state court final judgment. Rooker v Fidelity

 Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Ct. of App. v Feldman, 460 U.S.

 462 (1983). A federal claim is inextricably intertwined with a state court judgment

 if “federal relief can only be predicated upon a conviction that the state court was

 wrong.” Pennzoil Co v Texaco, Inc., 481 U.S. 1, 25 (1987); Pieper v. Am.

 Arbitration Ass’n, Inc., 336 F.3d 458, 460 (6th Cir. 2003). The Rooker-Feldman
 1
   The injunctive relief Plaintiff seeks would clearly require a finding by this Court
 that Judge Noe’s decision to grant the ex-parte PPO was unconstitutional in the
 first place.


                                            16
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18        PageID.1606    Page 24 of 32



 doctrine prohibits a federal court from making what would effectively be an

 appellate review of a state court decision. The doctrine has been applied even

 when there has been no final state court judgment. See, Keene Corp.v. Cass, 908

 F.2d 293 (8th Cir. 1990); Hale v. Harney, 786 F.2d 688 (5th Cir. 1986); Worldwide

 Church of God v. McNair, 805 F.2d 888 (9th Cir. 1986).              This doctrine is

 concerned with finality and ensuring that litigants do not take multiple bites from

 the apple. It has the effect of both claim and issue preclusion.

       In District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983),

 the plaintiffs challenged the validity of a rule which prevented them from sitting

 for the state bar examination. Plaintiffs sought waivers from the American Bar

 Association Standards, which were denied by the Bar. Thereafter, plaintiffs filed

 suit in state court from the denial. After considering the matter, the state court

 issued orders denying the petitions for waivers. Plaintiffs then filed suit in the

 United States District Court, challenging both the denial of the waivers, and

 asserting certain constitutional violations. In refusing to exercise jurisdiction over

 the claims, the court held that the Federal District Court was barred from reviewing

 claims which were raised in State Court, as well as those that were not raised, but

 were "inextricably intertwined" with the raised claims, so long as there was a fair

 opportunity to raise the intertwined claims in state court. See, also, Rooker v.

 Fidelity Trust Company, 263 U.S. 413 (1923). The U.S. Supreme Court noted the



                                          17
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18        PageID.1607    Page 25 of 32



 competence of state courts to adjudicate federal constitutional claims and

 expressed the desirability that the state court be given the first opportunity to

 consider the issues in light of federal constitutional arguments. See, also, Allen v.

 McCurry, 449 U.S. 90, 105 (1980).

       Here, no matter how Plaintiff attempts to couch the claims asserted in this

 federal litigation, the central theme of both this lawsuit and the pending state court

 appeal is whether the PPO sought against him by Defendant Berryman was

 properly granted. The nature of Plaintiff’s claims and extent to which they are

 thoroughly entangled with the state court appeal preclude review of his allegations

 in this case. Plaintiff’s claims are barred by the Rooker-Feldman doctrine and

 should be dismissed accordingly.

       B. The Younger Doctrine Precludes Plaintiff’s Claims Against Judge
          Noe.
       In Younger v. Harris, the Supreme Court established a doctrine of abstention

 based on comity and the principle that state courts should be free to perform their

 functions without interference from the federal courts. 401 U.S. 37 (1971). Where

 Younger abstention applies, a federal district court must either stay or dismiss the

 action pending resolution of state court proceedings that involve issues similar to

 those presented in the federal action. Middlesex Cnty. Ethics Comm'n v. Garden

 State Bar Ass'n, 457 U.S. 423, 431 (1982). In this instance, dismissal is warranted.

 See Cole v Granville, 448 F 3d 853 (6th Cir, 2006); Goode v Muhammad, No. 18-


                                          18
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18        PageID.1608     Page 26 of 32



 10314 2018 WL 705153 (E.D. Mich. 2018) (Ex. Q).

       “Three requirements have evolved for proper invocation of the Younger

 doctrine: (1) there must be on-going state judicial proceedings; (2) those

 proceedings must implicate important state interests; and (3) there must be an

 adequate opportunity in the state proceedings to raise constitutional challenges.”

 Sun Refining & Marketing Company v. Brennan, 921 F.2d 635, 639 (6th Cir.1990);

 Younger v. Harris, 401 U.S. 37, 44 (1971); Juidice v. Vail, 430 U.S. 327, 337

 (1977); Tindall v. Wayne County Friend of the Court, 269 F.3d 533, 538 (6th Cir.

 2001). Here, all three factors weigh in favor of abstention. First, there is a

 currently a case regarding the propriety of the PPO in question pending in the

 Michigan Court of Appeals. Second, there is no question that the determination of

 whether a PPO was properly granted is an important state interest. Third, ”a

 federal court must presume that the state courts are able to protect the interests of a

 federal plaintiff.” Goode, 2018 WL 705153, at *2 (citing Kelm v. Hyatt, 44 F.3d

 415, 420 (6th Cir. 1995)). Certainly, if the PPO was improperly granted and

 maintained, the Michigan Court of Appeals has the ability to correct any errors by

 the lower court judges through appellate review.

    Further, in Younger, as the Sixth Circuit has reiterated, the Supreme Court held

 “that a federal court should not interfere with a pending state criminal proceeding

 except in the rare situation where an injunction is necessary to prevent great and



                                           19
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18       PageID.1609    Page 27 of 32



 immediate irreparable injury.” Fieger v. Thomas, 74 F.3d 740, 743 (6th Cir.1996).

 Here, there is no threat of “great and immediate irreparable injury.” Plaintiff does

 not have any other matters currently before Judge Noe nor is he likely to ever have

 another matter before her, given her early January 2019 retirement. This Court

 should allow the state appellate court to make a determination regarding whether

 the PPO in question is proper, and dismiss Plaintiff’s federal claims against Judge

 Noe, which pertain solely to the issuance of that PPO.

    IV.   THE EX PARTE PPO IN THIS MATTER WAS PROPERLY
          GRANTED BY JUDGE NOE.
    Judge Noe granted Defendant Berryman’s ex parte PPO based on the Petition

 itself and the supporting documentation he provided. (Ex. F – PPO Petition; Ex. G

 – Order Granting Ex Parte PPO). There was nothing improper about Judge Noe

 granting the ex parte PPO without a hearing, as Plaintiff alleges. By definition, an

 ex parte PPO is a “restraining order granted without notice” and restrains a

 respondent from committing certain acts.       MCL 600.2950(30).        Pickering v.

 Pickering, 253 Mich. App. 694, 698 (2002). There is nothing unusual about a

 Judge granting an ex parte PPO where, as here, she is satisfied that “immediate and

 irreparable injury, loss, or damage will result from the delay required to effectuate

 notice” or “the notice will itself precipitate adverse action before a personal

 protection order can be issued.” MCL 600. 2950a(12); Ex. G – Order Granting Ex

 Parte PPO.


                                          20
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18       PageID.1610    Page 28 of 32



        Plaintiff’s recourse for challenging an ex parte PPO that he believes was

 improperly granted is to file a Motion to Set Aside the ex parte PPO, which

 Plaintiff did in this case. (Ex. H – Noe PPO Hearing). Because Plaintiff requested

 Judge Noe to recuse herself at his Motion Hearing, the case was transferred to

 Washtenaw County Circuit Court Judge Patrick Conlin, Jr. (Ex. I – Notice of

 Hearing). After three days of testimony, Judge Conlin upheld the PPO, with minor

 modification, ruling that Plaintiff’s conduct during the June 19, 2017 Commission

 meeting “was something that a reasonable person could feel threatened by.” (Ex.

 K – Conlin PPO Hrg, pp. 90-91). With that conduct as the backdrop, Judge Conlin

 also found that Plaintiff’s July 3rd email with accusations against Defendant

 Berryman, followed by his July 18th email, “would continue or perpetuate Mayor

 Berryman's concern about personal matters being transcended from the political

 stage” and “was behavior that Mr. Berryman could have felt threatened by. . . .”

 Id. at 90-91.    Consequently, Judge Conlin found that Mr. Berryman has a

 legitimate cause for concern” and maintained the PPO. Id. at 92. Given that the

 PPO was not dissolved after consideration by Judge Conlin, Plaintiff cannot

 establish that there was anything improper about Judge Noe granting Defendant

 Berryman’s the ex parte PPO against him. This defeats each claim that he has

 raised against the Judge in this litigation and suit must be dismissed as a matter of

 law.



                                          21
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18         PageID.1611    Page 29 of 32



     V.      PLAINTIFF’S STATE LAW CLAIMS AGAINST JUDGE NOE
             ARE BARRED BY ABSOLUTE JUDICIAL IMMUNITY.

          Plaintiff additionally raises state law claims of Abuse of Process, Conspiracy

 and Intentional Infliction of Emotional Distress against Judge Noe.2 These claims

 are also barred by absolute judicial immunity afforded under Michigan law. It is

 well-established that “judges, legislators, and the highest executive officials of all

 levels of government are absolutely immune from all tort liability whenever they

 are acting within their respective judicial, legislative, and executive authority”

 pursuant to MCL 691.1407(5). Spruytte v. Owens, 190 Mich. App. 127, 130

 (1991)(citing Ross v. Consumers Power Co. (On Rehearing), 420 Mich. 567, 592

 (1984)). This broad grant of absolute immunity to judges is based on the belief that

 public employees who are delegated policy-making powers should not be

 intimidated by the threat of personal liability or distracted by civil litigation from

 the vigorous discharge of their public duties. Ross, 420 Mich. at 632.

          Further, “[i]t is well settled that judges are accorded absolute immunity

 from liability for acts performed in the exercise of their judicial functions.”

 Diehl v. Danuloff, 242 Mich. App. 120, 128 (2000). As the Michigan Court of

 Appeals noted in Serven v. Health Quest Chiropractic, Inc., 319 Mich. 245, 253

 (2017):


 2
  These claims also fail on the merits, which will be set forth more thoroughly if
 Defendant Noe’s initial Motion for Summary Judgment is denied.


                                            22
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18        PageID.1612     Page 30 of 32



       The purpose of absolute immunity is to “protect[ ] the finality of
       judgments and preserv[e] the judicial independence by ‘insulating
       judges from vexatious actions prosecuted by disgruntled litigants.’
       ” Id., quoting Forrester v. White, 484 U.S. 219, 225, 108 S.Ct. 538, 98
       L.Ed.2d 555 (1988). “[T]he broad scope of the immunity ... is ‘for
       the benefit of the public, whose interest it is that the judges should
       be at liberty to exercise their functions with independence and
       without fear of consequences.’” Diehl, 242 Mich.App. at 129,
       quoting Pierson v. Ray, 386 U.S. 547, 554, 87 S.Ct. 1213, 18 L.Ed.2d
       288 (1967) (quotation marks and citations omitted). Accordingly,
       judges “are not liable to civil actions for their judicial acts even
       when such acts are in excess of their jurisdiction, and are alleged
       to have been done maliciously or corruptly.” Bradley v. Fisher, 80
       U.S. (13 Wall.) 335, 351, 20 L.Ed. 646 (1871). Absolute immunity is
       necessary because “controversies sufficiently intense to erupt in
       litigation are not easily capped by a judicial decree” and could
       cascade into a never-ending river of actions in other forums. Butz
       v. Economou, 438 U.S. 478, 512, 98 S.Ct. 2894, 57 L.Ed.2d 895
       (1978). And “safeguards built into the judicial process tend to
       reduce the need for private damages actions as a means of
       controlling unconstitutional conduct.” Id.

       As described more thoroughly above, the claims in Plaintiff’s Complaint are

 based upon the contention that Judge Noe improperly granted an ex parte PPO

 against him. The granting of a PPO is undoubtedly within the scope of Judge

 Noe’s judicial authority.     Consequently, she is entitled to absolute judicial

 immunity under MCL 691.1407(5) and the Michigan case law interpreting the

 scope of absolute judicial immunity. Further, the Michigan Court of Appeals has

 expressly held that absolute judicial immunity bars claims for injunctive relief.

 McCarthy v. Sosnick, No. 293482, 2011 WL 4424344, at *6 (Mich. Ct. App. Sept.

 22, 2011)(“[t]he trial court properly rejected plaintiff's claim that injunctive relief



                                           23
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18      PageID.1613    Page 31 of 32



 and attorney fees were available remedies against defendant Sosnick”)(Ex. R).

 Plaintiff’s state law tort claims against Judge Noe must be dismissed as a matter of

 law.

                              RELIEF REQUESTED

        WHEREFORE, Defendant Noe respectfully requests that this Court grant

 her Motion for Summary Judgment and dismiss all of the claims against her, in

 their entirety, with prejudice, and grant sanctions against Plaintiff and/or his

 attorneys for filing this frivolous action, as well as costs and attorney fees so

 wrongfully incurred in defending this action and any other relief the Court deems

 appropriate.

                                       ROSATI SCHULTZ JOPPICH
                                       & AMTSBUECHLER PC

                                       s/ Holly S. Battersby____________
                                       Attorney for Defendant Noe
                                       27555 Executive Drive, Ste. 250
                                       Farmington Hills, MI 48331
                                       (248) 489-4100
                                       hbattersby@rsjalaw.com
                                       (P72023)
 DATED: December 13, 2018




                                         24
Case 2:17-cv-12359-BAF-DRG ECF No. 41 filed 12/13/18        PageID.1614    Page 32 of 32



                          CERTIFICATE OF SERVICE

        I hereby certify that on December 13, 2018, I electronically filed the
 foregoing paper with the Clerk of the Court using the ECF system which will send
 notification of such filing to all counsel of record; and I hereby certify that I have
 mailed by United States Postal Service the paper to the following non-ECF
 participants: [none].


                                        ROSATI SCHULTZ JOPPICH
                                        & AMTSBUECHLER PC

                                        s/ Holly S. Battersby____________
                                        Attorney for Defendant Noe
                                        27555 Executive Drive, Ste. 250
                                        Farmington Hills, MI 48331
                                        (248) 489-4100
                                        hbattersby@rsjalaw.com
                                        (P72023)
